Opinion by
Ector, P. J.
§ 55. Jurisdiction of county court. Suit was originally brought 21st January, 1816, in the district court on a note for $806.11. On motion of plaintiff, on the 6th of November, 1816 (after the jurisdiction of the two courts had been changed by law), the cause was transferred to the county court. In the county court the case was, on motion of defendant, dismissed for want of jurisdiction. Held error; the county court had jurisdiction in amounts from $200 to $1,000.
§ 56. Judgments; presumptions in favor of. In the absence of proof to show otherwise, there always arises a presumption of law in favor of the validity of a judgment rendered by a court in a case within its jurisdiction. The presumption is that the court has done no wrong.
§ 51. Presumptions are only indulged in the absence of, .and not against proof. .
Reversed and remanded.